Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 1 of 54

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF GEORGIA

MACON DIVISION

JUSTIN LASTER
Plaintiff

CIVIL ACTION
V. FILE NO.

CARECONNECT HEALTH,

GRADY MEMORIAL HOSPITAL
CORPORATION, AMERICUS & SUMTER
COUNTY HOSPITAL AUTHORITY, PHOEBE
SUMTER MEDICAL CENTER,

PHOEBE PUTNEY HEALTH SYSTEM,

CIOX HEALTH, CHAMBLESS

HIGDON RICHARDSON KATZ
& GRIGGS LLP
Defendants
July 15, 2020

COMPLAINT

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 2 of 54

Damages
Compensatory Damages and Enforcement Compliance

Civil Action for Deprivation of Rights, Deprivation of Relief
Benefits, Federally Protected Activities, Conspiracy Against Rights
42 United States Code § 1983 Civil Action for Deprivation of
Rights, Violation of 18 United States Code § 246 Deprivation of
Relief Benefits, Violation of 18 United States Code § 245
Federally Protected Activities, Violation of 18 United States Code
§ 241 Conspiracy Against Rights, and Violation of United States
Constitution Amendment XIV (14); Actions in Nature of Violation
of42 United States Code § 1983 Civil Action for Deprivation of
Rights, Violation of 18 United States Code § 246 Deprivation of
Relief Benefits, Violation of 18 United States Code § 245
Federally Protected Activities, Violation of 18 United States Code
§ 241 Conspiracy Against Rights, and Violation of United States
Constitution Amendment XIV (14); Liquidated Damages

Complaint, petition, or declaration----For damages----42
United States Code § 1983 Civil Action for Deprivation of
Rights, Violation of 18 United States Code § 246 Deprivation of
Relief Benefits, Violation of 18 United States Code § 245
Federally Protected Activities, Violation of 18 United States
Code § 241 Conspiracy Against Rights, and Violation of United
States Constitution Amendment XIV (14)--- Defendant

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 3 of 54

COMPLAINT
Plaintiff, Justin Laster, alleges:

1. Plaintiff is now, and at all times mentioned in this complaint
was, a resident of 2014 Armory Drive, Americus, Sumter, Georgia.

2. Defendant CareConnect Health, Inc., a Domestic Non-Profit
Health Care Corporation, is, and at all times mentioned in this
complaint was, a Corporation organized and existing under the
laws of Georgia with its principal place of business located at 618
East Lamar Street, Americus, Sumter, Georgia.

3. Defendant Grady Memorial Hospital Corporation, a Domestic
Non-Profit Health Care Corporation, is, and at all times mentioned
in this complaint was, a Corporation organized and existing under
the laws of Georgia with its principal place of business located at
80 Jesse Hill Jr. Drive Southeast, Atlanta, Fulton, Georgia.

4. Defendant Americus & Sumter County Hospital Authority, a
Municipal Corporation, is, and at all times mentioned in this
complaint was, a Municipal Corporation organized and existing
under the laws of Georgia with its principal place of business
located at 101 West Lamar Street, Americus, Sumter, Georgia.

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 4 of 54

5. Defendant Phoebe Sumter Medical Center Inc., a Domestic
Non-Profit Health Care Corporation, is, and at all times mentioned
in this complaint was, a Corporation organized and existing under

the laws of Georgia with its principal place of business located at
126 US Highway 280 West, Americus, Sumter, Georgia.

6. Defendant Phoebe Putney Health System, Inc., a Domestic
Non-Profit Health Care Corporation, is, and at all times mentioned
in this complaint was, a Corporation organized and existing under
the laws of Georgia with its principal place of business located at
910 North Jefferson Street, Albany, Dougherty, Georgia,

7. Defendant Ciox Health, LLC, a Domestic For Profit
Corporation, is, and at all times mentioned in this complaint was, a
Corporation organized and existing under the laws of Georgia with
its principal place of business located at 925 North Point Parkway,
Suite 350, Alpharetta, Fulton, Georgia.

8. Defendant Chambless, Higdon, Richardson, Katz & Griggs,
LLP, a Domestic For Profit Corporation, is, and at all times
mentioned in this complaint was, a Corporation organized and
existing under the laws of Georgia with its principal place of
business located at 3920 Arkwright Road, Suite 405, Macon,
Macon-Bibb, Georgia.

9, On June 17, 2019 I visited CareConnect Health in Americus,

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 5 of 54

GA on 618 East Lamar Street for discomfort in my upper right
chest. CareConnect Health took blood work to check to see if | had
taken any drugs, even though CareConnect said I refused a drug
test. CareConnect refused to verify in writing or orally my consent
to allow disclosure of my entire Privileged and Protected Medical
Records and Information and give me the opportunity to object to
the unauthorized and unlawful release of my Privileged and
Protected Medical Records and Information, which was in
violation of 42 U.S. Code § 1320d-6 United States Code Title 42.
THE PUBLIC HEALTH AND WELFARE Chapter 7. SOCIAL
SECURITY Subchapter XI. GENERAL PROVISIONS, PEER
REVIEW, ANDADMINISTRATIVE SIMPLIFICATION Part C.
Administrative Simplification Section 1320d—6. Wrongful
disclosure of individually identifiable health information in
reference to unauthorized obtaining and disclosing of Individually
Identifiable Health Information pertaining to an individual, 42
Code of Federal Regulations § 2.13 - Confidentiality restrictions
and safeguards, 42 Code of Federal Regulations § 2.31 - Consent
requirements, 45 Code of Federal Regulations § 164.508 - Uses
and disclosures for which an authorization is required, and 42
United States Code § 1983 Civil Action for Deprivation of Rights.
The State of Georgia and the Georgia Department of
Administrative Services unlawfully obtained my Medical Records
from CareConnect Health in Americus, GA on September 19,
2019, ten (10) days after my signed waiver was Expired,
Terminated and Voided by its’ Denying and Closing my Workers’

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 6 of 54

Compensation Claim, which the protection of the State of
Georgia’s right to obtain my Medical Records pertaining to my
injury legally was Expired, Terminated and Voided by the limited
waiver in accordance with Georgia State Law and United States

10. On June 215, 2019 and August 12", 2019 I visited Grady
Memorial Hospital in Atlanta, GA for discomfort in my upper right
chest. Grady Memorial Hospital refused to verify in writing or
orally my consent to allow disclosure of my entire Privileged and
Protected Medical Records and Information and give me the
opportunity to object to the unauthorized and unlawful release of
my Privileged and Protected Medical Records and Information,
which was in violation of 42 U.S. Code § 1320d—6 United States
Code Title 42. THE PUBLIC HEALTH AND WELFARE Chapter
7, SOCIAL SECURITY Subchapter XI. GENERAL
PROVISIONS, PEER REVIEW, ANDADMINISTRATIVE
SIMPLIFICATION Part C. Administrative Simplification Section
1320d—6. Wrongful disclosure of individually identifiable health
information in reference to unauthorized obtaining and disclosing
of Individually Identifiable Health Information pertaining to an
individual, 42 Code of Federal Regulations § 2.13 - Confidentiality
restrictions and safeguards, 42 Code of Federal Regulations § 2.31
- Consent requirements, 45 Code of Federal Regulations § 164.508
- Uses and disclosures for which an authorization is required, and
42 United States Code § 1983 Civil Action for Deprivation of

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 7 of 54

Rights. On January 14", 2020 Grady Memorial Hospital Corporate
Compliance office sent me a letter stating, “Please accept this letter
as Grady Memorial Hospital’s (“Grady”) written response to your
request to restrict the release of your medical record. On January
10, 2020, Grady’s Corporate Compliance Office received your
written request to not “release any and all of my medical records
without my consent and waiver of my Privacy rights under The
Health Insurance Portability and Accountability Act of 1996 to any
attorney, judge, or any other person without written consent from
me.” Your request has been reviewed and it has been Denied” that
they were not going to follow my objection and send my
Privileged and Protected Medical Records and Information without
my written consent to a third (3!) party because it was a Workers’
Compensation court proceeding and HIPAA restrictions do not
apply to the following uses and disclosures of my Privileged and
Protected Medical Records and Information. Administrative Law
Judge Sharon Reeves in her order on January 21, 2020 allowed an
unauthorized release of my Entire Medical Records and
Information from CareConnect Health, Grady Memorial Hospital,
and Phoebe Sumter Medical Center knowing that I had provided
her evidence and documentation that I signed a first (18) WC-207
Georgia State Board Of Workers’ Compensation Authorization And
Consent To Release Medical Information on September 5, 2019
was expired and deficient because when the State of Georgia and
the Georgia Department of Administrative Services made its’
determination and decision to Deny my Workers’ Compensation

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 8 of 54

claim on the State of Georgia Notice to Controvert legal document,
the waiver became expired and deficient on September 9, 2019 and
therefore any Protected and Privileged Health Information the
State of Georgia and the Georgia Department of Administrative
Services received after September 9, 2019 was in violation of
Federal HIPAA law and therefore subject to criminal prosecution
for such unlawful obtaining of my Protected and Privileged
Medical Records. The waiver of my Medical Records was limited
in scope to either approving or denying a Workers’ Compensation
claim in favor of myself or not and nothing more. The State of
Georgia and the Georgia Department of Administrative Services
decision to Deny my Workers’ Compensation claim on September
9, 2019 expired, made deficient, and made any attempt to obtain
any of my Protected and Privileged Medical Information and
Records unlawful and having a false consent which was in
violation of O.C.G.A. § 34-9-207 and 42 United States Code

§ 1320d—6 United States Federal Law. Administrative Law Judge
Sharon Reeves stated in her order on January 21, 2020 “The
Georgia Civil Practice Act makes clear that the scope of discovery
includes information that might be inadmissible at trial if the
information sought appears reasonably calculated to lead to the
discovery of admissible evidence. O.C.G.A. § 9-11-26 (b) (1).
Georgia courts have held that this statute must be given liberal
construction in favor of supplying a party with the facts underlying
the opponent’s case, without reference to whether the facts sought
are admissible at trial. Sechler Family Partnership v. Prime Group

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 9 of 54

255 Ga. App. 854, 567 S.E. 2d 24 (2002). The waiver of privilege
in the workers’ compensation context is specifically defined in
O.C.G.A. § 34-9-207 as regarding “any communications related to
the claim or history or treatment of injury arising from the
incident.” O.C.G.A. § 34-9-207 was amended in 2009 to clarify
that an employer/self-insurer is entitled to not only those medical
records directly related to the alleged compensable condition but
also those related to “the employee’s medical history with respect
to any condition or complaint reasonably related to the condition
for which such employee claims compensation.”
Employer/Self-Insurer argues that has reasonable cause to pursue
the requested medical records as the information contained therein
may relate to Employee’s prior history or treatment for alleged
work injury although the records may not directly relate to
treatment of the work injury. I agree. Finally, Employee argues that
Employer/Self-Insurer is violating his rights under HIPAA in
seeking the medical records at issue. I disagree. “HIPAA exempts
from its requirements disclosures made in accordance with state
workers’ compensation laws. See 45 C.F.R. § 164.512 (1).”
Therefore, I find that good cause for the requested discovery has
been demonstrated by Employer/Self-Insurer, Thus, the requested
discovery shall be allowed. Sharon H. Reeves Administrative Law
Judge It is So Ordered, this 21* day of January, 2020.
Administrative Law Judge Sharon Reeves ordered March 9", 2020
and April 9, 2020 stating the same decision stating, “TI will not
reiterate the law on discovery of medicai records in this Order.

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 10 of 54

Rather, | refer Employee to my Orders dated January 21, 2020 and
March 9, 2020” allowing unlawful discovery of any and all of my
entire Medical Records and Information, The State of Georgia and
the Georgia Department of Administrative Services unlawfully
obtained my Medical Records from Grady Memorial Hospital in
Atlanta, GA on October 7, 2019, twenty eight (28) days four (4)
weeks after my signed waiver was Expired, Terminated and Voided
by the State of Georgia Denying and Closing my Workers’
Compensation Claim, which the protection of the State of
Georgia’s right to obtain my medical records pertaining to my
injury legally was Terminated and Voided by the limited waiver in
accordance with Georgia State Law and United States Federal Law
without my written consent. The State of Georgia and the Georgia
Department of Administrative Services sent a signed Release and
Authorization Form For my Medical Records that was legally
Expired, Terminated and Voided under false pretenses and in
violation of Public Law 104-191, the Health Insurance Portability
and Accountability Act of 1996, 42 U.S. Code § 1320d-6. Wrongful
disclosure of individually identifiable health information,

O.C.G.A. § 34-9-207, O.C.G.A. § 34-9-18, and O.C.G.A. §
34-9-19

11. On June 19", 2019 and August 12", 2019 I visited Phoebe
Sumter Medical Center for discomfort in my upper right chest.
Phoebe Sumter Medical is under lease by the Americus Sumter
Hospital Authority for 60 years with Phoebe Putney Heaith System

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 11 of 54

and they released my Medical Records unauthorized without my
written consent. Phoebe Sumter Medical Center refused to verify
in writing or orally my consent to allow disclosure of my entire
Privileged and Protected Medical Records and Information and
give me the opportunity to object to the unauthorized and unlawful
release of my Privileged and Protected Medical Records and
Information, which was in violation of 42 U.S. Code § 1320d-6
United States Code Title 42. THE PUBLIC HEALTH AND
WELFARE Chapter 7. SOCIAL SECURITY Subchapter XI.
GENERAL PROVISIONS, PEER REVIEW,
ANDADMINISTRATIVE SIMPLIFICATION Part C.
Administrative Simplification Section 1320d—6. Wrongful
disclosure of individually identifiable health information in
reference to unauthorized obtaining and disclosing of Individually
Identifiable Health Information pertaining to an individual, 42
Code of Federal Regulations § 2.13 - Confidentiality restrictions
and safeguards, 42 Code of Federal Regulations § 2.31 - Consent
requirements, 45 Code of Federal Regulations § 164.508 - Uses
and disclosures for which an authorization is required, and 42
United States Code § 1983 Civil Action for Deprivation of Rights.

12. On December 16", 2019 Chambless, Higdon, Richardson, Katz
& Griggs, LLP requested my Privileged Medical Records and
Information any and all documents pertaining to me from
CareConnect Health, Grady Memorial Hospital, and Phoebe
Sumter Medical Center, January 14", 2020 from Georgia Farm

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 12 of 54

Bureau Mutual Insurance Company, Personnel Records pertaining
to me on March 6", 2020 from the Georgia Department of
Corrections, April 9", 2020 from Navicent Health, which is in
violation of 42 U.S. Code § 1320d—6 United States Code Title 42.
THE PUBLIC HEALTH AND WELFARE Chapter 7. SOCIAL
SECURITY Subchapter XI. GENERAL PROVISIONS, PEER
REVIEW, AND ADMINISTRATIVE SIMPLIFICATION Part C,
Administrative Simplification Section 1320d—6. Wrongful
disclosure of individually identifiable health information in
reference to unauthorized obtaining and disclosing of Individually
Identifiable Health Information pertaining to an individual,
O.C.G.A. § 34-9-207, 42 United States Code § 1983 Civil Action
for Deprivation of Rights, 18 United States Code § 241 Conspiracy
Against Rights, 18 United States Code § 246 Deprivation of Relief
Benefits, 18 United States Code § 245 Federally Protected
Activities, O.C.G.A. § 34-9-19, O.C.G.A. § 34-9-18, O.C.G.A.§
9-15-14, O.C.G.A. § 51-7-81, and Public Law 104-191 the Health
Insurance Portability and Accountability Act of 1996.

13. On January 24", 2020 Ciox Health received a request for my
Privileged Medical Records and Information and start processing
the request of my Privileged Medical Records on January 31°,
2020 to send out to the third (3°) party that requested my
Privileged Medical Records Chambiess, Higdon, Richardson, Katz
& Griggs, LLP with knowledge and documentation of my
objection of the unlawful release of my Privileged and Protected

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 13 of 54

Individually Identifiable Health Information in violation of 42 U.S.
Code § 1320d—6 United States Code Title 42. THE PUBLIC
HEALTH AND WELFARE Chapter 7. SOCIAL SECURITY
Subchapter XI. GENERAL PROVISIONS, PEER REVIEW, AND
ADMINISTRATIVE SIMPLIFICATION Part C. Administrative
Simplification Section 1320d—6. Wrongful disclosure of
individually identifiable health information in reference to
unauthorized obtaining and disclosing of Individually Identifiable
Health Information pertaining to an individual. 42 United States
Code § 1983 Civil Action for Deprivation of Rights, United States
Constitution Amendment XTV (14), O.C.G.A. § 34-9-207, 45 Code
of Federal Regulations § 164.508 - Uses and disclosures for which
an authorization is required, 42 Code of Federal Regulations § 2.13
- Confidentiality restrictions and safeguards, 42 Code of Federal
Regulations § 2.31 - Consent requirements, and the Health
Insurance Portability and Accountability Act of 19960.

14. On February 18'", 2020 Chambless, Higdon, Richardson, Katz
& Griggs, LLP was representing the State of Georgia, Georgia
Department of Corrections Macon State Prison, and the Georgia
Department of Administrative Services and stated the following in
pleadings and arguments in a legal and court proceeding, “Any
delay is caused by the Claimant's obstruction and unreasonable
hinderance of lawfui discovery in this matter. The
Employer/Self-Insurer has filed a hearing request seeking
attorney's fees for the claimant's unreasonable actions attempting

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 14 of 54

to thwart discovery. The delay in this matter is caused by the
Claimant's own constant objections to legitimate medical
discovery. The Claimant's medical records are not privileged, and
they are discoverable. He has waived any privilege when he filed
the hearing request. If he wishes to keep his medical records
privileged, he simply needs to withdraw his hearing request. That
is entirely within his control. Until he does, the
Employer/Self-Insurer is entitled to seek medical records which are
reasonably calculated to lead to the discovery of admissible. The
Claimant's own conflicting statements regarding his right upper
quadrant pain, in close proximity to his alleged injury date, make
the health care information discoverable.

15. On January 2", 2020 Chambless, Higdon, Richardson, Katz &
Griggs, LLP was representing the State of Georgia, Georgia
Department of Corrections Macon State Prison, and the Georgia
Department of Administrative Services and stated the following in
pleadings and arguments in a legal and court proceeding, “On
December 16, 2019, as part of its ongoing discovery,
Employer/Self-Insurer filed third-party request for production of
documents to Grady Memorial Hospital, Care Connect Health, and
Phoebe Sumter Medical Center, seeking records of the Claimant's
medical treatment related to his alleged work injuries, or other
explanations for the Claimant's alleged physical problems. The
Employer/Self-Insurer contends that its discovery seeking the
Claimant's medical records is entirely proper pursuant to the

 

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 15 of 54

Georgia Civil Practice Act and the Workers' Compensation Code.
Further, by filing this hearing request, the Claimant has waived any
orivilege he might have to the requested medical records. As a
result, the Employer/Self-Insurer requests an order denying the
Claimant's objection and allowing medical discovery in this matter.
On October 4, 2019, Mr. Laster filed a hearing request alleging a
bodily injury to his upper right chest area (Exhibit A). Prior to
filing the hearing request, on September 5, 2019, Mr. Laster
executed a WC-207 for the purposes of obtaining his medical
records to evaluate his claim. (Exhibit B). Pursuant to the WC-207,
the Employer/Self-Insurer obtained some medical records from
Grady Memorial Hospital. They contained a narrative regarding a
treatment date of service of October 12, 2019 in which the
Claimant complained of flank pain that began on July 12, 2019
related to a “running activity”. (Exhibit C). The
Employer/Self-Insurer also obtained a medical record from Care
Connect Health dated June 17, 2019. In that narrative, the
Claimant's chief complaint was of right upper quadrant discomfort
persistent over the last two years. He stated that he felt “as if his
organs are too large pushing on his rib cage, and that he had
discomfort when lying down and raising his arms over his head.”
After the Claimant filed his hearing request, the
Employer/Self-Insurer, as is its right under O.C.G.AS$ 34-9-102(d)
and the Georgia Civil Practice Act, submitted third-party requests
for production of documents to these and other medical providers
to obtain a more complete medicai history of the Claimant and his

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 16 of 54

alleged injuries. In response to the requests for production of
documents, the Claimant filed the subject objection seeking to
prevent the Employer/Self-Insurer from exercising its appropriate
discovery rights in this matter. In his objection, the Claimant raises
several factual allegations which are not relevant to the current
issue. It contained several paragraphs where the Claimant states the
various physical activities that he was able to do as part of his
basic correctional officer training course before starting full-time
work with the Employer/Self-Insurer. It is undisputed that after
executing the WC-207, the Claimant filed a hearing request. It is
also apparent that he does not appreciate that filing the hearing
request gives the Employer/Self-Insurer standard discovery rights
to investigate his medical history regardless of whatever alleged
agreement he made prior to filing the hearing request. (For the
purposes of this

response, the Employer/Self-Insurer is not commenting on the
accuracy of his alleged assertion that there was such an
agreement). Clearly the Workers' Compensation code provides
ample authority for the Employer/Self-Insurer to obtain the
Claimant's medical treatment records through discovery. The
Claimant may believe that he may have had some agreement prior
to filing his hearing request that would limit the scope of medical
records which could be obtained, and for which he executed a
WC-207 release. However, once he has filed a hearing request, he
cannot limit the Employer from obtaining through proper
discovery, other medical records related to any treatment of his

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 17 of 54

alleged injury, or even treatment which is related to the condition
which he alleges. As Your Honor can see in the medical records
which have been obtained, and which form the basis of the WC-3
controvert in this matter, the requested medical records likely
contain medical evidence relevant to the Claimant's hearing
request, and have already demonstrated to some degree that any
physical problem the Claimant has is unrelated to his work activity
with this employer. The Claimant's objection to request for release
of medical records is completely without merit, and the
Employer/Self-Insurer request the Administrative Law Judge enter
an order denying the Claimant's objection. Once he has filed a
hearing request, the Employee/Claimant has waived any privacy
protection to relevant medical treatment records. The
Employer/Self Insurer is entitled to discovery of those medical
records and to obtain records of relevant medical treatment from
the Claimant's medical providers. Furthermore, although the
Claimant claims he had an agreement to limit the scope of his
WC-207, the Georgia Workers' Compensation code clearly requires
that if needed, the Claimant provide a WC-207 for the
Employer/Self-Insurer to obtain such medical discovery. As is
indicated by the few medical records which have already been
obtained, to the extent the Claimant has any physical problem with
his right or upper chest, it is due to issues unrelated to his
employment with this employer. The Employer/Self-Insurer is
entitled to obtain medical records sought by its discovery and the
Employer/Self-Insurer requests the Administrative Law Judge deny

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 18 of 54

this objection and allow this discovery and future appropriate
medical discovery to continue as part of this claim.”

16, Chambless, Higdon, Richardson, Katz & Griggs, LLP was not
telling the truth about the facts stating I had conflicting statements
about an injury I sustained which the statements he was referring
to were on June 17, 2019 when CareConnect stated I said I had
Right Upper Quadrant discomfort that had persisted over the last
two (2) years and that I sought treatment for the condition but was
evasive on how many medical providers I had seen over the last
two (2) years, and on July 12 when I told Navicent Health that I

had Flank Pain after a running event.

17. L sustained an injury while performing my assigned duties
while employed and working for the State of Georgia and the
Georgia Department of Corrections on May 24, 2019, reported it to
my immediate supervisor Lieutenant Mark Charles before my shift
ended. I went to receive medical attention for my sustained on the
job injury at CareConnect on June 17, 2019, Phoebe Sumter
Medical Center on June 19, 2019, Grady Memorial Hospital on
June 21, 2019, Navicent Health on July 12, 2019, Grady Memorial
Hospital on August 12, 2019, Phoebe Sumter Medical Center on
August 12, 2019 and Navicent Health on August 15, 2019. I went
to all of these Medical Facilities for the same injury that was
diagnosed on August 15, 2019 at Navicent Health for a Right Torn
Upper Strained Muscie.

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 19 of 54

18. I filed a Workers’ Compensation Claim for my on the job
injury on September 3, 2019. I talked to several State of Georgia
Georgia Department of Administrative Services personnel on
September 3 through September 4, 2019 about the details
surrounding my on the job injury. On September 4, 2019 the State
of Georgia Georgia Department of Administrative Services sent me
an email with a copy of a blank WC-207 form and told me over the
phone they needed me to sign the WC-207 Georgia State Board Of
Workers’ Compensation Authorization And Consent To Release
Medical Information to obtain my Medical Records from the
medical facilities that | visited and was treated for my on the job
injury. I sent by email the signed WC-207 blank form to the State
of Georgia Georgia Department of Administrative Services
consenting to allowing them to obtain my Medical Records limited
only pertaining to my on the job injury because any other records
not relevant to my on the job injury on May 24, 2019 was
Privileged and Protected by the Health Insurance Portability and
Accountability Act of 1996. Four (4) days after I sent the State of
Georgia Georgia Department of Administrative Services the signed
WC-207 by email they filed a Notice of Controvert in my Workers’
Compensation case, Controvert means to contest, deny, or take
issue with, so the State of Georgia Georgia Department of
Administrative Services was Contesting, Denying, and ‘laking an
Issue With my filed Workers’ Compensation Claim, which means
they did not believe I became injured on the job while performing

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 20 of 54

my assigned duties because to Contest, Deny, an Take Issue With
my Claim that I was injured at work means they did not believe my
stating of the events that led to me being injured on the job, and to
only in four (4) days not retrieve any Medical Records pertaining
to my on the job injury I filed a Workers’ Compensation claim for,
the State of Georgia Georgia Department of Administrative
Services violated the simple process of Approving and Denying
my Workers’ Compensation Claim based on sufficient evidence in
my Medical Records proving I had obtained an on the job injury
while performing my assigned duties, but instead stated as their
reasoning of Contesting, Denying, and Taking an Issue With my
Workers’ Compensation claim, “This serves as notice, pursuant to
O.C.G.A. § 34-9-221, that the right to compensation in this claim
is being controverted on the following specific grounds: No
medical to support injury due to accident on 5/24/19. Right is
reserved to defend all 34-9”. IT sustained an on the job injury
because the State of Georgia Georgia Department of Corrections
ran my assigned post in the Tier I and Tier U1 Units with one (1) or
two (2) Certified Correctional Officers at most, in direct violation
of the State of Georgia Georgia Department of Corrections
Standard Operating Procedures, which states there is mandated by
the State of Georgia Georgia Department of Corrections Policy that
there are five (5) to six (6) Certified Correctional Officers that are
mandated to operate and run the Tier I and Tier II Units safely.

19. 42 Code of Federal Regulations § 2.13 - Confidentiality

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 21 of 54

restrictions and safeguards. § 2.13 Confidentiality restrictions and
safeguards. (a) General. The patient records subject to the
regulations in this part may be disclosed or used only as permitted
by the regulations in this part and may not otherwise be disclosed
or used in any civil, criminal, administrative, or legislative
proceedings conducted by any federal, state, or local authority. Any
disclosure made under the regulations in this part must be limited
to that information which is necessary to carry out the purpose of
the disclosure.

20. 42 Code of Federal Regulations § 2.31 - Consent requirements.
§ 2.31 Consent requirements. (b) Expired, deficient, or false
consent. A disclosure may not be made on the basis of a consent
which: (1) Has expired; (2) On its face substantially fails to
conform to any of the requirements set forth in paragraph (a) of
this section; (3) Is known to have been revoked; or (4) Is known, or
through reasonable diligence could be known, by the individual or
entity holding the records to be materially false. The WC-207
Georgia State Board Of Workers’ Compensation Authorization And
Consent To Release Medical Information written I signed on
September 5, 2019 was expired and deficient because when the
State of Georgia and the Georgia Department of Administrative
Services made its’ determination and decision to Deny my
Workers’ Compensation claim on the State of Georgia Notice to
Controvert legal document, the waiver became expired and
deficient on September 9, 2019 and therefore any Protected and

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 22 of 54

Privileged Health Information the State of Georgia and the Georgia
Department of Administrative Services received after September 9,
2019 was in violation of Federal HIPAA law and therefore subject
to criminal prosecution for such unlawful obtaining of my
Protected and Privileged Medical Records. The waiver of my
Medical Records was limited in scope to either approving or
denying a Workers’ Compensation claim in favor of myself or not
and nothing more, The State of Georgia and the Georgia
Department of Administrative Services decision to Deny my
Workers’ Compensation claim on September 9, 2019 expired,
made deficient, and made any attempt to obtain any of my
Protected and Privileged Medical Information and Records
unlawful and having a false consent which was in violation of
O.C.G.A. § 34-9-207 and 42 United States Code § 1320d-6 United

States Federal Law.

21.45 Code of Federal Regulations § 164.508 - Uses and
disclosures for which an authorization is required. § 164.508 Uses
and disclosures for which an authorization is required. (a)
Standard: Authorizations for uses and disclosures - (1)
Authorization required: General rule. Except as otherwise
permitted or required by this subchapter, a covered entity may not
use or disclose protected health information without an
authorization that is valid under this section. When a covered
entity obtains or receives a valid authorization for its use or
disclosure of protected health information, such use or disciosure

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 23 of 54

must be consistent with such authorization. (C) Use or disclosure
by the covered entity to defend itself in a legal action or other
proceeding brought by the individual; (b) Implementation
specifications: General requirements - (2) Defective authorizations.
An authorization is not valid, tf the document submitted has any of
the following defects: (1) The expiration date has passed or the
expiration event is known by the covered entity to have occurred;
(iii) The authorization is known by the covered entity to have been
revoked.

22. The State of Georgia, Georgia Department of Administrative
Services and Georgia Department of Corrections attorney
Chambless, Higdon, Richardson, Katz & Griggs, LLP submitted to
the Georgia State Board of Workers’ Compensation some of my
Medical Records obtained by the State of Georgia, Georgia
Department of Administrative Services and Georgia Department of
Corrections that they stated did not exist and my unlawfully
obtained Medical Records by some of my Medical Providers show
the State of Georgia, Georgia Department of Administrative
Services and Georgia Department of Corrections obtained and
received my Medical Records after they Denied my Workers’
Compensation Claim on September 9, 2019 because my
unlawfully obtained medical records are date stamped when they
were sent and received by the State of Georgia and the Georgia
Department of Administrative Services from my medical providers
I visited. The State of Georgia and the Georgia Department of

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 24 of 54

Administrative Services unlawfully obtained my Medical Records
from CareConnect Health in Americus, GA on September 19,
2019, ten (10) days after my signed waiver was Expired,
Terminated and Voided by its’ Denying and Closing my Workers’
Compensation Claim, which the protection of the State of
Georgia’s right to obtain my Medical Records pertaining to my
injury legally was Expired, Terminated and Voided by the limited
waiver in accordance with Georgia State Law and United States
Federal Law without my written consent. The State of Georgia and
the Georgia Department of Administrative Services unlawfully
obtained my Medical Records from Grady Memorial Hospital in
Atlanta, GA on October 7, 2019, twenty eight (28) days four (4)
weeks after my signed waiver was Expired, Terminated and Voided
by the State of Georgia Denying and Closing my Workers’
Compensation Claim, which the protection of the State of
Georgia’s right to obtain my medical records pertaining to my
injury legally was Terminated and Voided by the limited waiver in
accordance with Georgia State Law and United States Federal Law
without my written consent. The State of Georgia and the Georgia
Department of Administrative Services sent a signed Release and
Authorization Form For my Medical Records that was legally
Expired, Terminated and Voided under false pretenses and in
violation of Public Law 104-191, the Health Insurance Portability
and Accountability Act of 1996, 42 U.S. Code § 1320d—6. Wrongful
disclosure of individually identifiable health information,
O.C.G.A. § 34-9-207, O.C.G.A. § 34-9-18, and O.C.G.A. §

 

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 25 of 54

34-9-19.

23. Administrative Law Judge Sharon Reeves employed by the
State of Georgia Georgia State Board Of Workers’ Compensation
did not even address the violations of Georgia State Code and Law
I argued the State of Georgia, Georgia Department of
Administrative Services, and Georgia Department of Corrections
engaged in because she is employed by the State of Georgia, so
how could the State of Georgia give a fair and impartial judgment
upon itself which would not be in its’ best interests, which shows
the State of Georgia is not impartial, bias, or prejudice nor will
apply and enforce the Laws of the State of Georgia that is fair and
impartial from bias and prejudice and by this Disregard for my
14th Amendment Rights of the United States Constitution to Equal
Protections under the United States Federal Laws and the Georgia
State Code and Laws, this Civil Action against the State of
Georgia, Georgia Department of Administrative Services, Georgia
Department of Corrections, and Georgia State Board of Workers’
Compensation is warranted and sufficient to remedy the numerous
Georgia State Law and United States Law violations of the State of
Georgia collectively pursuant to 42 United States Code § 1983
Civil Action for Deprivation of Rights which states, “Every person
who, under color of any statute, ordinance, regulation, custom, or
usage, of any State or Territory or the District of Columbia,
subjects, or causes to be subjected, any citizen of the United States
or other person within the jurisdiction thereof to the deprivation of

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 26 of 54

any rights, privileges, or immunities secured by the Constitution
and laws, shall be liable to the party injured in an action at law, suit
in equity, or other proper proceeding for redress, except that in any
action brought against a judicial officer for an act or omission
taken in such officer’s judicial capacity, injunctive relief shall not —
be granted unless a declaratory decree was violated or declaratory
relief was unavailable. For the purposes of this section, any Act of
Congress applicable exclusively to the District of Columbia shall
be considered to be a statute of the District of Columbia.”

24. Administrative Law Judge Sharon Reeves employed by the
State of Georgia Georgia State Board Of Workers’ Compensation
is violating my 14th Amendment Rights to Equal Protection under
the Governing Georgia State Laws in allowing unlawfully the State
of Georgia, Georgia Department of Administrative Services to
further violate and break the law, to not remedy the deliberate and
intentional violation of the Georgia State Code and Law, but
instead to support and allow further abuse and violation of my
Equal Protection under the State Law and the United States Federal
Law in respect to my Federally Protected and Privileged Health
Information pursuant to Public Law 104-191 the Health Insurance
Portability and Accountability Act of 1996, and this unlawful order
she rendered on January 21, 2020, allowing a third party (3"“) to
assess and obtain my Medical Protected and Privileged Medical
Information and Records after | provided to her substantial,
overwhelmingly, and by the preponderance of the evidence, should

 

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 27 of 54

have corrected this such blatant disregard and direct violation,
which is provable by the evidence and stop this deliberate violation
of Georgia State Law which Governs the State of Georgia
Workers’ Compensation processes and procedures, but
Administrative Law Judge Sharon Reeves is allowing this unlawful
frivolous litigation to continue arguing that the State of Georgia,
Georgia Department of Administrative Services, Georgia
Department of Corrections and their attorneys have a right to
discover my Protected and Privileged Medical Information and
Records without my Written Consent because somehow the law
allows for individuals that use their office and power to break the
Georgia State Code and Law are still allowed to Discover
Protected and Privileged Medical Information and Records in
violation of United States Federal Law 42 U.S. Code

§ 1320d-6. Wrongful disclosure of individually identifiable health
information.

25. The WC-207 Georgia State Board Of Workers’ Compensation
Authorization And Consent To Release Medical Information
written I signed on September 5, 2019 was expired and deficient
because when the State of Georgia and the Georgia Department of
Administrative Services made its’ determination and decision to
Deny my Workers’ Compensation claim on the State of Georgia
Notice to Controvert legal document, the waiver became expired
and deficient on September 9, 2019 and therefore any Protected
and Privileged Health Information the State of Georgia and the

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 28 of 54

Georgia Department of Administrative Services received after
September 9, 2019 was in violation of Federal HIPAA law and
therefore subject to criminal prosecution for such unlawful
obtaining of my Protected and Privileged Medical Records.

26. O.C.G.A. § 34-9207 Section 34+9-207. Employee's waiver of
confidentiality of communications with physician; release for
medical records and information; refusal to sign release (a) When
an employee has submitted a claim for workers’ compensation
benefits or is receiving payment of weekly income benefits or the
employer has paid any medical expenses, that employee shall be
deemed to have waived any privilege or confidentiality concerning
any communications related to the claim or history or treatment of
injury arising from the incident that the employee has had with any
physician, including, but not limited to, communications with
psychiatrists or psychologists. This waiver shall apply to the
employee's medical history with respect to any condition or
complaint reasonably related to the condition for which such
employee claims compensation. Notwithstanding any other
provision of law to the contrary, when requested by the employer,
any physician who has examined, treated, or tested the employee
or consulted about the employee shall provide within a reasonable
time and for a reasonable charge all information and records
related to the examination, treatment, testing, or consultation
concerning the employee. (b) When an employee has submitted a
claim for workers’ compensation benefits or is receiving payment

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 29 of 54

of weekly income benefits or the employer has paid any medical
expenses, the employee, upon request, shall provide the employer

to the claim or history or treatment of injury arising from the
incident, including information related to the treatment for any
mental condition or drug or alcohol abuse and to such employee's
medical history with respect to any condition or complaint
reasonably related to the condition for which such employee
claims compensation. Said release shal! designate the provider to
whom the release is directed. If a hearing is pending, any release
shall expire on the date of the hearing. (c) If the employee refuses
to provide a signed release for medical information as required by
this Code section and, in the opinion of the board, the refusal was
not justified under the terms of this Code section, then such
employee shall not be entitled to any compensation at any time
during the continuance of such refusal or to a hearing on the issues
of compensability arising from the claim., O.C.G.A. § 34-9-221
Section 34-9-221. Procedure; payment controverted by employer;
delinquency charge; enforcement (a) Income benefits shali be paid
periodically, promptly, and directly to the person entitled thereto,
without an award, except where liability is controverted by the
employer. Payments shali be made in cash, by negotiable
instrument, or, upon agreement of the parties, by electronic funds
transfer. (b) The first payment of income benefits shail become due
on the twenty-first day after the employer has knowledge of the
injury or death, on which day aii income benefits then due shail be

 

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 30 of 54

paid. Thereafter, income benefits shall be due and payable in
weekly installments; provided, however, that the board may, in its
discretion, authorize payments to be made in different installments
if it determines that this would be beneficial to all parties
concerned. Such weekly payments shall be considered to be paid
when due when mailed from within the State of Georgia to the
address specified by the employee or to the address of record
according to the board. Such weekly payments shall be considered
to be paid when due when mailed from outside the State of |
Georgia no later than three days prior to the due date to the address
specified by the employee or the address of record according to the
board. Such weekly payments shal! be considered to be paid when
due at the time they are made by electronic funds transfer to an
account specified by the employee. (c) Upon making the first
payment and upon suspension of payment for any cause, the
employer shall immediately notify the board and the employee, in
accordance with forms prescribed by the board, that payment of
income benefits has begun or has been suspended, as the case may
be. (d) If the employer controverts the right to compensation, it
shall file with the board, on or before the twenty-first day after
knowledge of the alleged injury or death, a notice in accordance
with the form prescribed by the board, stating that the right of
compensation is controverted and stating the name of the claimant,
the name of the employer, the date of the alleged injury or death,
and the ground upon which the right to compensation is
controverted.(e) If any income benefits payable without an award

 

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 31 of 54

are not paid when due, there shall be added to the accrued income
benefits an amount equal to 15 percent thereof, which shall be paid
at the same time as, but in addition to, the accrued income benefits
unless notice is filed under subsection (d) of this Code section or
unless this nonpayment is excused by the board after a showing by
the employer that owing to conditions beyond control of the
employer the income benefits could not be paid within the period
prescribed. (f) If income benefits payable under the terms of an
award are not paid within 20 days after becoming due, there shall
be added to the accrued income benefits an amount equal to 20
percent thereof, which shail be paid at the same time as, but in
addition to, the accrued benefits unless review of the award is
granted by the board or unless this nonpayment is excused by the
board after a showing by the employer that due to conditions
beyond the control of the employer the income benefits could not
be paid within the period prescribed.

27. 42 U.S. Code § 1320d-6 United States Code Title 42. THE
PUBLIC HEALTH AND WELFARE Chapter 7. SOCIAL
SECURITY Subchapter XI. GENERAL PROVISIONS, PEER
REVIEW, AND ADMINISTRATIVE SIMPLIFICATION Part C.
Administrative Simplification Section 1320d—6. Wrongful
disclosure of individually identifiable health information (a)
Offense A person who knowingly and in violation of this part—{1)
uses or causes to be used a unique health identifier; (2) obtains
individually identifiabie heaith information relating to an

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 32 of 54

individual; or (3) discloses individually identifiable health
information to another person, shall be punished as provided in
subsection (b). For purposes of the previous sentence, a person
(including an employee or other individual) shall be considered to
have obtained or disclosed individually identifiable health
information in violation of this part if the information is
maintained by a covered entity (as defined in the HIPAA privacy
regulation described in section 1320d-9 (b) (3) of this title) and the
individual obtained or disclosed such information without
authorization. (b) Penalties A person described in subsection (a)
shall—(1) be fined not more than $50,000, imprisoned not more
than 1 year, or both; (2) if the offense is committed under false
pretenses, be fined not more than $100,000, imprisoned not more
than 5 years, or both; and (3) if the offense is committed with
intent to sell, transfer, or use individually identifiable health
information for commercial advantage, personal gain, or malicious
harm, be fined not more than $250,000, imprisoned not more than
10 years, or both.

28. 18 United States Code § 245 Federally Protected Activities (b)
Whoever, whether or not acting under color of law, by force or
threat of force willfully injures, intimidates or interferes with, or
attempts to injure, intimidate or interfere with—(2) (B)
participating in or enjoying any benefit, service, privilege,
program, facility or activity provided or administered by any State
or subdivision thereof; (C) applying for or enjoying employment,

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 33 of 54

or any perquisite thereof, by any private employer or any agency of
any State or subdivision thereof.

29. 18 United States Code § 246 Deprivation of Relief Benefits
states, “Whoever directly or indirectly deprives, attempts to
deprive, or threatens to deprive any person of any employment,
position, work, compensation, or other benefit provided for or
made possible in whole or in part by any Act of Congress
appropriating funds for work relief or relief purposes, on account
of political affiliation, race, color, sex, religion, or national origin,
shall be fined under this title, or imprisoned not more than one
year, or both.”

30. 42 United States Code § 1983 Civil Action for Deprivation of
Rights which states, “Every person who, under color of any statute,
ordinance, regulation, custom, or usage, of any State or Territory or
the District of Columbia, subjects, or causes to be subjected, any
citizen of the United States or other person within the jurisdiction
thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party
injured in an action at law, suit in equity, or other proper
proceeding for redress, except that in any action brought against a
judicial officer for an act or omission taken in such officer’s
Judicial capacity, injunctive relief shall not be granted unless a
declaratory decree was violated or declaratory relief was
unavailable.

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 34 of 54

31. The State of Georgia, Georgia Department of Administrative
Services and Georgia Department of Corrections attorney
Chambless, Higdon, Richardson, Katz & Griggs, LLP submitted to
the Georgia State Board of Workers’ Compensation some of my
Medical Records obtained by the State of Georgia, Georgia
Department of Administrative Services and Georgia Department of
Corrections that they stated did not exist and my unlawfully
obtained Medical Records by some of my Medical Providers show
the State of Georgia, Georgia Department of Administrative
Services and Georgia Department of Corrections obtained and
received my Medical Records after they Denied my Workers’
Compensation Claim on September 9, 2019 because my
unlawfully obtained medical records are date stamped when they
were sent and received by the State of Georgia and the Georgia
Department of Administrative Services from my medical providers
I visited. The State of Georgia and the Georgia Department of
Administrative Services unlawfully obtained my Medical Records
from CareConnect Health in Americus, GA on September 19,
2019, ten (10) days after my signed waiver was Expired,
Terminated and Voided by its’ Denying and Closing my Workers’
Compensation Claim, which the protection of the State of
Georgia’s right to obtain my Medical Records pertaining to my
injury legally was Expired, ‘Terminated and Voided by the limited
waiver in accordance with Georgia State Law and United States
Federal Law without my written consent. The State of Georgia and

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 35 of 54

the Georgia Department of Administrative Services unlawfully
obtained my Medical Records from Grady Memorial Hospital in
Atlanta, GA on October 7, 2019, twenty eight (28) days four (4)
weeks after my signed waiver was Expired, Terminated and Voided
by the State of Georgia Denying and Closing my Workers’
Compensation Claim, which the protection of the State of
Georgia’s right to obtain my medical records pertaining to my
injury legaliy was Terminated and Voided by the limited waiver in
accordance with Georgia State Law and United States Federal Law
without my written consent. The State of Georgia and the Georgia
Department of Administrative Services sent a signed Release and
Authorization Form For my Medical Records that was legally
Expired, Terminated and Voided under false pretenses and in
violation of Public Law 104-191, the Health Insurance Portability
and Accountability Act of 1996, 42 U.S. Code § 1320d—6. Wrongful
disclosure of individually identifiable health information,
O.C.G.A. § 34-9-207, O.C.G.A. § 34-9-18, and O.C.G.A. §
34-9-19,

32. There is no medical history of injury before my on the job
injury on May 24, 2019 and the State of Georgia and the Georgia
Department of Corrections had me complete a paid for physical
examination by a State of Georgia affiliated Doctor on June 6,
proves that I could not have had a previous injury before working
for the State of Georgia and the Georgia Department of

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 36 of 54

Corrections.

33. The one (1) year and 2 months I worked for the State of
Georgia and the Georgia Department of Corrections I performed
the duties of my job without any accommodation which also
proves I had no previous injury prior to my on the job injury on
May 24, 2019. I completed a Physical Agility test which consisted
of sixteen (16) or twenty (20) pushups in one (1) minute, twenty
(20) situps in one (1) minute, and an one (1) mile run in sixteen
(16) minutes and thirty (30) seconds, completed five (5) weeks of
Basic Correctional Officer Training which consists of intense
physical training, running, marching, pushups, squats, defensive
techniques, jumping, exercising, situps etc. and I was able to do all
the strenuous physical exercises which also prove I had no injury
prior to May 24, 2019.

34. The State of Georgia, Georgia Department of Administrative
Services and Georgia Department of Corrections attorney
Chambless, Higdon, Richardson, Katz & Griggs, LLP in their
December 27, 2019 letter to me, they threatened and intimidated
me that I should Withdraw my Objection for their Requests to
Obtain my Medical Records or they would warrant the
Administrative Judge to award them attorney’s fees for having to
respond to my Objection on behalf of their client the State of
Georgia, Georgia Department of Administrative Services and
Georgia Department of Corrections, their threatening and
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 37 of 54

intimidation tactics were unlawful and violates any Georgia State
Law and United States Federal Law in violation of 18 United
States Code § 246 Deprivation of Relief Benefits, 18 United States
Code § 245 Federally Protected Activities, 18 United States Code §
241 Conspiracy Against Rights, O.C.G.A. § 16-11-37 Terroristic
threats and acts; penalties.

35. 18 United States Code § 241. Conspiracy against rights If two
or more persons conspire to injure, oppress, threaten, or intimidate
any person in any State, Territory, Commonwealth, Possession, or
District in the free exercise or enjoyment of any right or privilege
secured to him by the Constitution or laws of the United States, or
because of his having so exercised the same.

36. The State of Georgia, Georgia Department of Administrative
Services and Georgia Department of Corrections attorneys
Chambless, Higdon, Richardson, Katz & Griggs, LLP wanted me
to sign a second (2) Georgia State Board Of Workers’
Compensation Authorization And Consent To Release Medical
Information Form so that it could have a second (2™) chance to
legally obtain my Medical Records because it did not obtain my
Medical Records the first (1") time I consented to them obtaining
my Medical Records and Information from my Medical Providers I
visited.

37. I did not file a Hearing with the Georgia State Board Of

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 38 of 54

Workers’ Compensation because a lawful and legal determination
of my Workers’ Compensation benefits was decided, but because
an Unlawful! determination to Deny my Workers’ Compensation
benefits was made without my Medical Records obtained and
reviewed to prove an on the Job injury, but because the State of
Georgia, Georgia Department of Administrative Services, and
Georgia Department of Corrections did not believe I had an injury,
that they were the reason I sustained an injury, and that J did not
previously have an injury prior to working for the State of Georgia
and the Georgia Department of Corrections.

38. Administrative Law Judge Sharon Reeves employed by the
State of Georgia Georgia State Board Of Workers’ Compensation
is violating my 14th Amendment Rights to Equal Protection under
the Governing Georgia State Laws in allowing unlawfully the State
of Georgia, Georgia Department of Administrative Services to
further violate and break the law, to not remedy the deliberate and
intentional violation of the Georgia State Code and Law, but
instead to support and allow further abuse and violation of my
Equal Protection under the State Law and the United States Federal
Law in respect to my Federally Protected and Privileged Health
Information pursuant to Public Law 104-191 the Health Insurance
Portability and Accountability Act of 1996, and this unlawful order
she rendered on January 21, 2020, allowing a third party (3"“) to
assess and obtain my Medical Protected and Privileged Medical
information and Records after I provided to her substantial,

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 39 of 54

overwhelmingly, and by the preponderance of the evidence, should
have corrected this such blatant disregard and direct violation,

of Georgia State Law which Governs the State of Georgia
Workers’ Compensation processes and procedures, but
Administrative Law Judge Sharon Reeves is allowing this unlawful
frivolous litigation to continue arguing that the State of Georgia,
Georgia Department of Administrative Services, Georgia
Department of Corrections and their attorneys have a right to
discover my Protected and Privileged Medical Information and
Records without my Written Consent because somehow the law
allows for individuals that use their office and power to break the
Georgia State Code and Law are still allowed to Discover
Protected and Privileged Medical Information and Records in
violation of United States Federal Law 42 U.S. Code

§ 1320d—6. Wrongful disclosure of individually identifiable health
information.

39. Administrative Law Judge Sharon Reeves employed by the
State of Georgia Georgia State Board Of Workers’ Compensation
said the State of Georgia, Georgia Department of Administrative
Services, and Georgia Department of Corrections and their
attorneys had a right to Discovery regardless if the evidence is
inadmissible, they still have a right to discover evidence because of
the Georgia Civil Practice Act, but because the State of Georgia,
Georgia Department of Administrative Services, and Georgia

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 40 of 54

Department of Corrections broke and violated the law, their
discovery and searching of my Medical Records is unlawful
because my Medical Records are Protected and Privileged because
i had to waive my Protection and Privilege of my Medical Records
to allow the State of Georgia and Georgia Department of
Administrative Services to obtain my Medical Records to prove or
disprove that I sustained an on the job injury and after such
determination, my medical records go back to being Protected and
Privileged because the Waiving of my Protected and Privileged
Medical Records are limited in scope to allow the responsible party
that are legally responsible for my injury to compensate me for
treatment and damages I accrued because of their negligent
actions, and my Waiver of my Protected and Privileged Medical
Records are not Waived Indefinitely just because I filed a Workers’
Compensation Claim as O.C.G.A. § 34-9-207 my Protected and
Privileged Medical Records protections are Waived just long
enough to allow the Georgia Department of Administrative
Services to review my Medical Records pertaining to my on the
job injury not my whole Medical History because that intrusion of
my whole Medical History when I was not employed by the State
of Georgia Georgia Department of Corrections is not unlawfully
and this part of O.C.G.A. § 34-9-207 that was amended “this
waiver shall apply to the employee's medical history with respect
to any condition or complaint reasonably related to the condition
for which such employee claims compensation”, this particular
part of the Georgia Workers’ Compensation Code and Law states

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 41 of 54

Employee’s Medical History With Respect to any Condition or
Complaint REASONABLY Related to the Condition for Which
Such Employee Claims Compensation, Reasonably means in a fair
and sensible way. Reasonable means suitable; just; proper;
ordinary; fair; usual. Suitable means such as to suit; appropriate;
acceptable; fitting. Proper means fit; correct; reasonably sufficient;
that which is well adapted or appropriate. Fair means having or
exhibiting a disposition that is free of favoritism or bias; impartial.
Equitable means characterized by fairness; just and right;
impartial; unbiased, impartial or reasonable; fair; just, fair and
impartial or reasonable; just and right. Impartial means not partial
or biased; unprejudiced, not prejudiced towards or against any
particular side or party; fair; unbiased. Partial means favoring one
person or side over another or others; biased or prejudiced. Biased
means marked by or exhibiting bias; prejudiced having or showing
bias; favoring one person or side over another; "a biased account of
the trial"; "a decision that was partial to the defendant". Bias means
an unfair act or policy stemming from prejudice; one that prevents
impartial consideration of a question; prejudice. Prejudice means
the act or state of holding unreasonable preconceived judgments or
convictions; an adverse judgment or opinion formed unfairly or
without knowledge of the facts; detriment or harm caused to a
person, especially in a legal case; an opinion formed beforehand;
an unfavorable opinion or feeling formed beforehand or without
knowledge, thought, or reason. Unbiased means without bias or
prejudice; impartial; having no bias or prejudice; fair or impartial.

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 42 of 54

Reasonably described in O.C.G.A. § 34-9-207 means fair and
sensible, making sense, just, sufficient, free from favoritism or
bias, impartial, not prejudice toward or against a side or party,
unbiased, not favoring one side other another, not holding
unreasonable preconceived predetermined judgments, O.C.G.A. §
34-9-207 states “reasonably related to the condition for which such
employee claims compensation”, would reasonably be fair and
making sense to allow the Georgia Department of Administrative
Services, the Georgia Department of Corrections, and their
attorneys to Medical Records that are one (1), two (2), three (3),
four (4), five (5), ten (10) years, or my whole entire life from my
birth until present day to be sought and reviewed to gather
Protected and Privileged Medical Information to assess to
determine and use as a reason which is unlawful to not be legally
and lawfully responsible for my on the job injury which I sustained
performing my assigned duties at work? This act of allowing the
Georgia Department of Administrative Services, the Georgia
Department of Corrections, and their attorneys to obtain my
Protected and Privileged Medical Records from my entire life from
my birth until present day is unreasonable and violates O.C.G.A. §
34-9-207 in obtaining my entire life Medical Records is violating
my Health Information Privacy Rights and is legally not fair to me
about my own Medical Records that Administrative Law Judge
Sharon Reeves have ordered the Medical Facilities 1 visited and
was treated for my on the job injury and violates the O.C.G.A. §
34-9-207 Workers’ Compensation Law of what reasonable Medical

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 43 of 54

Records being obtained allowed by Georgia State Code and United
States Federal Law. The purpose of O.C.G.A. § 34-9-207 is to
allow a limited waiver long enough for the State of Georgia and
the Georgia Department of Administrative Services to obtain the
necessary Medical Records to assess if the State of Georgia,
Georgia Department of Corrections and the Georgia Department of
Administrative Services were legally responsible for my on the job
injury, which this limited waiver is not a permanent or unlimited
waiver to obtain unnecessary Medical Records to use my Medical
Records for malicious harm, to personally gain from them to
attempt to escape legal liability for my on the job injury that
occurred while I was working and performing my duties with the
State of Georgia Georgia Department of Corrections.

40. O.C.G.A.§ 9-15-14 Litigation costs and attorney's fees assessed
for frivolous actions and defenses (a) In any civil action in any
court of record of this state, reasonable and necessary attorney's
fees and expenses of litigation shall be awarded to any party
against whom another party has asserted a claim, defense, or other
position with respect to which there existed such a complete
absence of any justiciable issue of law or fact that it could not be
reasonably believed that a court would accept the asserted claim,
defense, or other position. Attorney's fees and expenses so awarded
shail be assessed against the party asserting such claim, defense, or
other position, or against that party's attorney, or against both in
such manner as is just. (b) The court may assess reasonable and

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 44 of 54

necessary attorney's fees and expenses of litigation tn any civil
action in any court of record if, upon the motion of any party or the
court itself, it finds that an attorney or party brought or defended
an action, or any part thereof, that lacked substantial justification
or that the action, or any part thereof, was interposed for delay or
harassment, or if it finds that an attorney or party unnecessarily
expanded the proceeding by other improper conduct, including, but
not limited to, abuses of discovery procedures available under
Chapter 11 of this title, the "Georgia Civil Practice Act." As used in
this Code section, "lacked substantial justification” means
substantially frivolous, substantially groundless, or substantially
vexatious. (c) No attorney or party shall be assessed attorney's fees
as to any claim or defense which the court determines was asserted
by said attorney or party in a good faith attempt to establish a new
theory of law in Georgia if such new theory of law is based on
some recognized precedential or persuasive authority.

4]. 0.C.G.A. § 51-7-81 Liability for abusive litigation Any person
who takes an active part in the initiation, continuation, or
procurement of civil proceedings against another shall be liable for
abusive litigation if such person acts: (1) With malice; and (2)
Without substantial justification.

42. The Georgia Department of Corrections and Georgia
Department of Administrative Services attorneys Chambless,
Higdon, Richardson, Katz & Griggs, LLP Unlawfuily and

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 45 of 54

Maliciously filed a Request for a Hearing for Penalties for
Attorney Fees and Assessment for Attorney Fees on January 20,
2020 that were Without Legal Merit and was Frivolous and
Abusive Litigation on me the Appellant and Employee. The
Georgia Department of Corrections and Georgia Department of
Administrative Services attorneys Chambless, Higdon, Richardson,
Katz & Griggs, LLP Unlawfully and Maliciously filed a Motion
for Summary Judgment against me to Deny my Workers’
Compensation Claim and Case Without Legal Merit and Frivolous
and Abusive Litigation to Intimidate me to Withdraw my Workers’
Compensation Claim and Case because the Georgia Department of
Corrections and Georgia Department of Administrative Services
attorney Chambless, Higdon, Richardson, Katz & Griggs, LLP
stated in his Brief on behalf of the Georgia Department of
Corrections and Georgia Department of Administrative Services,
“The Claimant’s Medical Records are not Privileged, and they are
Discoverable. He has Waived any Privilege when he filed the
Hearing Request. If he wishes to keep his Medical Records
Privileged, He Simply Needs to Withdraw His Hearing Request.
That is Entirely Within His Control”. This abuse of discovery
procedures available under Chapter 11 of this title, the "Georgia
Civil Practice Act." As used in this Code section, "lacked
substantial justification” means substantially frivolous,
substantially groundless, or substantially vexatious is in violation
of O.C.G.A. § 9-15-14 for Frivolous actions and defenses, it is
called Frivoious and Abusive Litigation, on September 9, 2019 by

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 46 of 54

Denying my Workers’ Compensation without Lawful Reasoning in
violation of Grounds for denial of compensation; burden of proof
in establishing grounds for denial in violation of O.C.G.A. §
34-9-17, O.C.G.A. § 34-9-18, and O.C.G.A. § 34-9-19, False
Statements were made on the WC-3 Notice to Controvert to
contest, deny, and take issue with Injury I sustained performing my
assigned duties working for the Georgia Department of Corrections
stating, “This serves as notice, pursuant to O.C.G.A. § 34-9-221,
that the right to compensation in this claim is being controverted
on the following specific grounds: No medical to support injury
due to accident on 5/24/19. Right is reserved to defend all 34-9”,
this was a false statement made by the Georgia Department of
Administrative Services, which started he violation of the Official
Code for the State of Georgia O.C.G.A. § 34-9-18, and O.C.G.A. §
34-9-19 and it has continued throughout this Entire Claim, Case,
and Proceeding, even involving the Administrative Law Judge
Sharon H. Reeves Order on January 21, 2020 and the
Administrative Law Judge stating “I find that good cause for the
requested discovery has been demonstrated by
Employer/Self-Insurer. Thus, the requested discovery shall be
allowed. Specifically, I order the following medical providers to
respond to the “Request for Production of Documents to a
Non-Party” served upon them by Employer/Self-Insurer and to
contemporaneously produce a copy to Employee of any documents
provided to Employer/Self-Insurer”, this was in Direct Violation of
the Health Insurance Portability and Accountability Act of 1996

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 47 of 54

and 42 United States Code § 1320d—6. Wrongful disclosure of
individually identifiable health information because violations of
Georgia State Law and United States Federal Law cannot be
rewarded for breaking the law and Depriving a Resident and
Citizen Equal Protection of the Law and their United States
Constitution Rights and Immunities under the 14th Amendment of
the United States Constitution. The Administrative Law Judge
Sharon H. Reeves Order also stated, “Employee has previously
filed a Request for Hearing, and a hearing has been scheduled. The
issues Employee seeks in his motion require an evidentiary hearing
for resolution”, the Administrative Law Judge violates my 14th
Amendments Rights of the United States Constitution to Equal
Protection of the Law in being shown Evidence of the Georgia
Department of Corrections and the Georgia Department of
Administrative Services and their attorneys violations of the
Georgia State Law and United States Law, she did not Attempt to
Correct the Violations of Law, which the only Legal Remedy she
could have done was GRANT and AWARD my Workers’
Compensation Claim in accordance with Georgia State Law for a
Frivolous and Abusive Claim, Defense, and Position of the
Georgia Department of Corrections and the Georgia Department of
Administrative Services and their attorneys Clear and Direct
Violation of the Georgia Workers’ Compensation Law in an
Unlawful Denial of my Workers’ Compensation Benefits and
continued Maliciously Without Legal Merit, Substantial
Justification, Frivolous, Substantially Groundiess, or Substantially

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 48 of 54

Vexatious and were not in “Good Faith” because there is no
Lawful Defense for Violating and Breaking the Law, and
continuing to Violate and Break the Law to create an obstacle,
harass, to aggressively pressure and intimidate me to Withdraw my
Workers’ Compensation Claim so they could win by Default and
not be held accountable and legally liable for their unlawful actions
and unnecessarily expanded the proceeding by improper conduct.

43. The United States Constitution Article XTV (Amendment 14 -
Rights Guaranteed: Privileges and Immunities of Citizenship, Due
Process, and Equal Protection) Citizenship Rights. Ratified
7/9/1868. 1. All persons born or naturalized in the United States,
and subject to the jurisdiction thereof, are citizens of the United
States and of the State wherein they reside. No State shall make or
enforce any law which shal! abridge the privileges or immunities
of citizens of the United States; nor shall any State deprive any
person of life, liberty, or property, without due process of law; nor
deny to any person within its jurisdiction the equal protection of
the laws.

44, 42 United States Code § 1983 Civil Action for Deprivation of
Rights Every person who, under color of any statute, ordinance,
regulation, custom, or usage, of any State or Territory or the
District of Columbia, subjects, or causes to be subjected, any
citizen of the United States or other person within the jurisdiction
thereof to the deprivation of any rights, privileges, or immunities

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 49 of 54

secured by the Constitution and laws, shall be liable to the party
injured in an action at law, suit in equity, or other proper
proceeding for redress, except that in any action brought against a
Judicial officer for an act or omission taken in such officer’s
judicial capacity, injunctive relief shall not be granted unless a
declaratory decree was violated or declaratory relief was
unavailable. For the purposes of this section, any Act of Congress
applicable exclusively to the District of Columbia shall be
considered to be a statute of the District of Columbia.

45. The defendants, by the evidence provided have violated my
Fourteenth (14th) Amendment Rights of the United States
Constitution, 42 United States Code § 1983 Civil Action for
Deprivation of Rights, Violation of 18 United States Code § 246
Deprivation of Relief Benefits, Violation of 18 United States Code
§ 245 Federally Protected Activities, Violation of 18 United States
Code § 241 Conspiracy Against Rights and should be held
accountable for their deliberate, wrongful, and malicious actions
and failure to resolve the alleged allegations against them.

46. The defendants failed and refused to comply with the
Fourteenth (14th) Amendment Rights of the United States
Constitution in reference to privileges or immunities of citizens of
the United States; nor shall any State deprive any person nor deny
to any person within its jurisdiction the equal protection of the
laws or deprivation of any rights, privileges, or immunities secured

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 50 of 54

or protected by the Constitution or laws of the United States.

47. The defendants failed and refused to comply with the 42
United States Code § 1983 Civil Action for Deprivation of Rights
in reference to every person who, under color of any statute,
ordinance, regulation, custom, or usage, of any State or Territory or
the District of Columbia, subjects, or causes to be subjected, any
citizen of the United States or other person within the jurisdiction
thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws.

48. The defendants failed and refused to comply with the 18
United States Code § 246 Deprivation of Relief Benefits in
reference to directly or indirectly deprives, attempts to deprive, or
threatens to deprive any person of any employment, position,
work, compensation, or other benefit provided for or made
possible in whole or in part by any Act of Congress appropriating
funds for work relief or relief purposes.

49, The defendants failed and refused to comply with the 18
United States Code § 245 Federally Protected Activities in
reference to force or threat of force willfully injures, intimidates or
interferes with, or attempts to injure, intimidate or interfere with
participating in or enjoying any benefit, service, privilege,
program, facility or activity provided or administered by any State
or subdivision thereof or applying for or enjoying employment, or

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 51 of 54

any perquisite thereof, by any private employer or any agency of
any State or subdivision thereof.

50. The defendants failed and refused to comply with 18 United
States Code § 241 Conspiracy Against Rights in reference to two
or more persons conspire to injure, oppress, threaten, or intimidate
any person in any State, Territory, Commonwealth, Possession, or
District in the free exercise or enjoyment of any right or privilege
secured to him by the Constitution or laws of the United States, or
because of his having so exercised the same.

51. The defendants failed and refused to comply with 42 U.S. Code
§ 1320d—6 United States Code Title 42. THE PUBLIC HEALTH
AND WELFARE Chapter 7. SOCIAL SECURITY Subchapter X1.
GENERAL PROVISIONS, PEER REVIEW,
ANDADMINISTRATIVE SIMPLIFICATION Part C.
Administrative Simplification Section 1320d—6. Wrongful
disclosure of individually identifiable health information in
reference to unauthorized obtaining and disclosing of Individually
Identifiable Health Information pertaining to an individual.

52. The defendants failed and refused to comply with 42 Code of
Federal Regulations § 2.13 - Confidentiality restrictions and
safeguards

53. The defendants failed and refused to comply with 42 Code of

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 52 of 54

Federal Regulations § 2.31 - Consent requirements

54. The defendants failed and refused to comply with 45 Code of
Federal Regulations § 164.508 - Uses and disclosures for which an
authorization is required

55. The defendants failed and refused to comply with O.C.G.A, §
34-9-207 in reference to State of Georgia Workers’ Compensation
Benefits.

56. The defendants failed and refused to comply with O.C.G.A. §
34-9-18 in reference to Civil Penalties for Making False and
Misleading Statements to Deny Georgia Workers’ Compensation
Benefits.

57. The defendants failed and refused to comply with O.C.G.A. §
34-9-19 in reference to Criminal Penalties for Making False and
Misleading Statements to Deny Georgia Workers’ Compensation
Benefits.

58. The defendants failed and refused to comply with O.C.G.A. §
9-15-14 in reference to Frivolous Actions and Defenses and
Litigation Costs and Attorney's Fees.

59. The defendants failed and refused to comply with O.C.G.A. §
51-7-81 in reference to Liability for Abusive Litigation.

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 53 of 54

The failure and refusal of the defendant to comply with 42 United
States Code § 1983 Civil Action for Deprivation of Rights,
Violation of 18 United States Code § 246 Deprivation of Relief
Benefits, Violation of 18 United States Code § 245 Federally
Protected Activities, Violation of 18 United States Code § 241
Conspiracy Against Rights, Violation of United States Constitution
Amendment XIV (14), 42 Code of Federal Regulations § 2.13
Confidentiality restrictions and safeguards, 42 Code of Federal
Regulations § 2.31 Consent requirements, 45 Code of Federal
Regulations § 164.508 - Uses and disclosures for which an
authorization is required, and the Official Code for the State of
Georgia has damaged the plaintiff in the following manner:
deprivation of rights, privileges, or immunities secured by the
Constitution and laws, unauthorized disclosure of my privileged
and protected individually identifiable health information without
my written consent, my employment, the compensation I earned,
undue burden and hardship, mental anguish, and emotional
distress.

WHEREFORE, plaintiff demands judgment against defendants
for: |

1. Compensatory damages in the amount of $20,000,000 from
CareConnect Health, Inc., $20,000,000 from Grady Memorial
Hospital Corporation, $5,000,000 from Americus & Sumter

 

 
Case 1:20-cv-00137-LAG Document1 Filed 07/20/20 Page 54 of 54

County Hospital Authority, $20,000,000 from Phoebe Sumter
Medical Center, Inc. and Phoebe Putney Health System, Inc.,
$20,000,000 from Ciox Health, LLC, and $30,000,000 from
Chambless, Higdon, Richardson, Katz & Griggs, LLP;

2. Such other and further relief as the court may deem just and
proper.

Dated: July 15", 2020

 

2014 Armory Drive

Americus, GA 31719

(229) 924-0407

 

 

 
